COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-186-CV
 
IN RE SINCLAIR RESORTS & HOTELS                                                      RELATORS
MANAGEMENT, INC., TWO BUNCH
PALMS I, LP, TWO BUNCH PALMS II, LP,
TWO BUNCH PALMS LLC, AND TWO
BUNCH PALMS III, LLC
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
We have considered the "Petitioners'
Unopposed Motion To Withdraw Petition For Writ Of Mandamus." It is the
court's opinion that the motion should be granted; therefore, we dismiss this
original proceeding.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL B: DAY, LIVINGSTON, and WALKER, JJ.
DELIVERED: July 17, 2003

1. See Tex. R. App. P. 47.4.